Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00643-CR
____________
 
JOSEPH DEWAYNE COSHATT,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
400th District Court
Fort Bend
County, Texas
Trial Court Cause No. 39,484
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of possession of a controlled substance and sentenced to confinement in
a state jail facility for two years, probated for five years, on June 10,
2004.  Appellant filed a notice of appeal
and the appeal was assigned to this court. 
Appellant also filed a motion for reconsideration or reduction of his
sentence.  On August 23, 2004, the trial
court entered a new judgment and modified appellant=s sentence of terms and conditions of
probation.  Appellant filed a new notice
of appeal, and a second appeal was assigned to this court and remains pending
under this court=s case number 14-04-00964-CV. 
Therefore, this appeal has been rendered moot. 




Accordingly, this appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 21, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).